Citation Nr: 1341361	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  12-26 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increased rating in excess of 60 percent for a right hip deformity.



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran served on active duty from August 1971 to March 1977.  This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in New York, New York.
 
In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless and VBMS claims files does not reveal any additional documents pertinent to the present appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim. VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, records from Federal agencies such as the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2) (2013); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (noting that SSA records must be obtained where an SSA decision pertains to the medical condition on appeal or specific allegations indicate a reasonable belief that the SSA records may pertain to the claimed disability).

At a July 2010 VA examination, the Veteran stated that he was in receipt of SSA disability benefits for the prior 20 years.  No such records are associated with the claims file and it does not appear that inquiries have been made.  Here, the records are potentially pertinent because the disabilities that gave rise to SSA disability are not indicated; therefore, the significance of the SSA records, including whether they involve the Veteran's right hip disability, cannot be determined.  Upon remand, the RO should attempt to obtain a copy of any decision granting, denying, or continuing SSA disability benefits and all supporting medical documentation.  

Accordingly, the case is REMANDED for the following action:

1. Ensure that all records held by SSA, particularly those pertaining to the payment of disability benefits, including any continuation of benefits, must be associated with the claims file. Should there have been no payment of disability benefits at any point, an annotation should be made in the record.

2. Notify the Veteran, in accordance with 38 C.F.R. § 3.159(e), if the SSA records are unavailable.

3. Following the directed development, the RO must conduct a de novo review of the claims on the merits. Should the claims not be granted, issue an appropriate statement of the case to the Veteran and his representative and return the claim to the Board for final adjudication.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


